By the Court, Rhodes, J.
This shit was brought for the purpose of specifically enforcing a parol contract in relation to the leasing of certain premises, and of reforming a lease of the premises that was executed between the defendant on the one part, and the plaintiff and one Ciprico on the other part, and as incidental to such relief to have an account taken between the plaintiff and defendant in respect to certain repairs on the leased premises made by *553the defendant, and certain sums alleged to have been paid as rent in excess of the rate provided for in the parol contract. The defendant filed a general demurrer, on the ground that the complaint did not state facts sufficient to constitute a cause of action, and specified several distinct causes, and the demurrer having been sustained, the plaintiff appealed.
The demurrer is well taken as to the first three causes specified, if the claim on the account of the repairs made before the execution of the lease to the plaintiff and Ciprico, and those made after the execution of that lease, and the claim for the excess of rent paid, are separate causes of action; for as to the first repairs it is not alleged that the defendant either expressly or impliedly promised to- pay for the expenses of such, repairs; and’ as to the second repairs the lease provides that the lessees shall make the repairs at their own expense; and the sum of fifty dollars per month, which is alleged was in excess of the proper rent, formed a part of the four hundred dollars per month covenanted in the lease to be paid by them.
But the plaintiff, as we understand counsel, not controverting this view, holds that they are not separate causes of action, but are merely allegations of matters of fact, showing a performance ón his part of the parol agreement entered into between the parties, and which he asks may be ordered to be specifically performed by the defendant, by the execution of a new lease, and by a reformation of the present one. His right to such relief may be tested by the general demurrer.

Specific performance of farol contract.

In respect to the claim for a specific performance, the case, briefly stated, is this: The plaintiff being about to purchase an existing lease, states to the agent of the defendant—the landlord—that he proposes to make certain repairs on the premises, “ and he is assured by said agent” that if he shall purchase the lease and make the proposed repairs, the defendant will renew the lease, or execute a new lease upon similar *554terms and conditions, and for a long term. The proposed repairs are made; the defendant knows the purpose and expectation with which they have been and are being-made, and tells the plaintiff “ to go on, that it is all right and that plaintiff should have the long lease.” Subsequently, the plaintiff and defendant and Ciprico meet and execute the lease set out in the complaint, for the term of five years, at an increased rent, containing a covenant of the lessees to repair at their own expense. The lessees execute the lease, because they think the terms are the best they could, under the circumstances, procure from the defendant, and they have paid the rent at the increased rate, up to the commencement of this action.
If the plaintiff was ever entitled to a decree for the specific performance of the parol contract, on the ground of the “ part performance ” asserted by him, the right to that relief was as fully matured and capable of being enforced immediately before the execution of the lease to him and Ciprico as at any previous time. But if parties, knowing, as they are presumed to know, the terms of their parol agreement, and what has -been done under it, deliberately enter into a contract in writing, relating to the same subject matter, containing terms varying from those mentioned in the parol agreement, the Court will not rescind the written contract and set up the prior parol contract, under the pretense of specifically enforcing the performance of a contract. To do so would be to add a new class to the wards in chancery. The case is but the ordinary case of a contract in writing, in which the terms are harder than one of the parties had been led by the previous conversations or parol agreements to expect, but which he, with" a full knowledge of its terms, does accept and execute. For a .party to invoke the interposition of a Court of equity in such a ease, is, in effect, to ask the Court to revise his own discretion.
The claim to have the lease reformed is only ancillary to that for the specific performance of the parol agreement, and it depends on the same facts and a few additional ones, that *555are unnecessary to be stated ; for they amount only to apprehensions on the part of the plaintiff and Ciprico of impending injury to their interests, but do not show a mistake—which is the usual grounds upon which Courts proceed in reforming contracts—nor such duress or fraud as will entitle him to any relief in equity. The situation of the plaintiff and Ciprico, of which complaint is made in argument, that the defendant took undue advantage, consisted in the fact that they were in the possession of premises after the expiration of the lease under which they entered, and that during their tenancy they had made repairs, which added to the rent paid, exceeded the value of their use-and occupation, without having procured from the landlord an agreement in writing to secure the repayment of the expenses incurred by them in making the repairs; and that while affairs were in that condition, the defendant told them that if they did not choose to accept the lease offered, they could leave the premises. After consideration they accepted and executed the lease; and there the Court must leave them, unless it can be shown that the Court has authority which has never been attributed to it, to substitute an agreement differing in its terms, for the one the parties have freely and voluntarily executed.
■Judgment affirmed.